DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3 May 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0015284 to Coleman et al. hereinafter Coleman (previously cited), in view of US 2018/0132757 to Kong et al., hereinafter Kong.
Regarding claim 1, Coleman teaches a wearable device (Fig 2C; para 0152: vest 350) comprising: a webbing extending between a first end and a second end (main vest body 351), wherein the first end and the second end comprise fastening components that interact to enable connection between the first end and the second end to secure the webbing around a user's waist (closure extensions 372) such that the webbing defines an interior surface to be placed against a user's body and an opposite exterior surface when the first end is connected with the second end (see Fig 2F-2H); a controller secured to the webbing (para 0146); one or more sensors in electronic communication with the controller (para 0161), wherein the one or more sensors are secured to the webbing and configured to generate center of gravity (COG) data indicative of the user's balance (para 0162); a first plurality of electrodes secured on the interior surface of the webbing (abdominal electrodes 577), wherein the first plurality of electrodes is in electronic communication with the controller and the first plurality of electrodes are configured to apply an electrical pulse stimulation protocol configured to stimulate a first target muscle group of a user upon receipt of signals from the controller (para 0162, 0165-0166); and a second plurality of electrodes secured on the interior surface of the webbing (gluteal stimulating electrodes 590), wherein the second plurality of electrodes is in electronic communication with the controller and the second plurality of electrodes is configured to apply a second electrical pulse stimulation protocol configured to stimulate a second target muscle group of the user upon receipt of signals from the controller (para 0162, 0165-0166).
Coleman does not disclose wherein the controller is configured to modify the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol based at least in part on a muscle condition of the user (para 0117, 0137-0140).
However, Kong teaches wherein the controller is configured to modify the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol based at least in part on a muscle condition of the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wearable device of Coleman wherein the controller is configured to modify the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol based at least in part on a muscle condition of the user, as taught by Kong, for purpose of reducing pain and minimize the interference of pain in one or more aspects of quality of life (para 0012).
Regarding claim 2, Coleman further teaches a third plurality of electrodes secured on the interior surface of the webbing (para 0161: electrodes for stimulating lower back muscle groups), wherein the third plurality of electrodes is in electronic communication with the controller and the third plurality of electrodes are configured to apply a third electrical pulse stimulation protocol configured to stimulate a third target muscle group of the user upon receipt of signals from the controller (para 0162, 0165-0166).
Regarding claim 3, Coleman discloses wherein the controller is in electronic communication with a management computing entity storing baseline COG profiles for each of a plurality of users (para 0176).
Coleman does not disclose wherein the controller is configured to: receive a baseline COG profile for the user wearing the wearable device, wherein the baseline COG profile defines at least one threshold COG offset value; compare, in real-time, the COG data indicative of the user's balance with the at least one threshold COG offset value of the baseline COG profile for the user; and upon determining that the COG data indicative of the user's balance satisfies the at least one threshold COG offset value, provide a signal to the first plurality of electrodes and the second plurality of electrodes to apply the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol.
However, Kong teaches wherein the controller (Fig 4: processor 515 and controller 452) is configured to: receive a baseline COG profile for the user wearing the wearable device (see e.g., device orientation determination is described in para 0065-0071, however, each monitored movement [gait analysis, balance monitoring, vertical alignment compensation] each assess baseline measurements to monitor movement as well), wherein the baseline COG profile defines at least one threshold COG offset value (para 0067-0068, 0075, 0083); compare, in real-time (para 0137-0140), the COG data indicative of the user's balance with the at least one threshold COG offset value of the baseline COG profile for the user (para 0112-0122); and upon determining that the COG data indicative of the user's balance satisfies the at least one threshold COG offset value (para 0048: adjustment noted to be in response to monitoring addressed above), provide a signal to the first plurality of electrodes and the second plurality of electrodes to apply the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol (para 0141-0155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller of Coleman with a threshold assessment method, as taught by Kong, for purpose of reducing pain and minimize the interference of pain in one or more aspects of quality of life (para 0012).
Regarding claim 4, Coleman in view of Kong, as previously modified, discloses the limitations of claim 3, but does not disclose wherein the controller is further configured to generate at least a portion of the baseline COG profile by monitoring the COG data generated by the one or more sensors to identify one or more centers-of-gravity for the user and to establish the at least one threshold COG offset value.
However, Kong teaches wherein the controller is further configured to generate at least a portion of the baseline COG profile by monitoring the COG data generated by the one or more sensors (Fig 4: accelerometer 132, gyroscope 133, etc.; para 0011) to identify one or more centers-of-gravity for the user and to establish the at least one threshold COG offset value (para 0141-155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller of Coleman with the sensors for measuring COG base, as taught by Kong, for purpose of reducing pain and minimize the interference of pain in one or more aspects of quality of life (para 0012).
Regarding claim 5, Coleman in view of Kong, as previously modified, discloses the limitations of claim 3, but does not disclose wherein the controller is further configured to: monitor the COG data generated by the one or more sensors after applying the signal to the first plurality of electrodes and the second plurality of electrodes; and update the baseline COG profile to define electrical pulse characteristics to be associated with the at least one threshold COG offset value.
However, Kong teaches wherein the controller is further configured to: monitor the COG data generated by the one or more sensors after applying the signal to the first plurality of electrodes and the second plurality of electrodes (para 0137-0140); and update the baseline COG profile to define electrical pulse characteristics to be associated with the at least one threshold COG offset value (para 0141-0155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller of Coleman with the updating of the threshold, as taught by Kong, for purpose of reducing pain and minimize the interference of pain in one or more aspects of quality of life (para 0012).
Regarding claim 6, Coleman further teaches wherein the controller is configured to identify a user wearing the wearable device based at least in part on data received from a user computing entity in wireless communication with the wearable device (para 0165).
Regarding claim 7, Coleman further teaches wherein the first plurality of electrodes and the second plurality of electrodes each encompass neuromuscular electrical stimulation electrodes (para 0165).
Regarding claim 8, Coleman further teaches wherein the controller is further configured to wirelessly communicate with a mobile device (para O168).
Regarding claim 9, Coleman further teaches wherein the controller is configured to select at least one electrical pulse stimulation protocol from a plurality of electrical pulse stimulation protocols based at least in part on a determination of a threshold COG offset value satisfied by the COG data (para 0179).
Regarding claim 10, Coleman teaches a method of stabilizing a user abstract), the method comprising: providing a wearable device around a waist of the user (Fig 2C; para 0152: vest 350), the wearable device comprising: a webbing extending between a first end and a second end (main vest body 351), wherein the first end and the second end comprise fastening components that interact to enable connection between the first end and the second end to secure the webbing around a user's waist (closure extensions 372) such that the webbing defines an interior surface to be placed against a user's body and an opposite exterior surface when the first end is connected with the second end (see Fig 2F- 2H); 4 controller secured to the webbing (para 0146): one or more sensors in electronic communication with the controller (para 0161), wherein the one or more sensors are secured to the webbing and configured to generate center of gravity (COG) data indicative of the user's balance (para O162): a first plurality of electrodes secured on the interior surface of the webbing (abdominal electrodes 577), wherein the first plurality of electrodes are in electronic communication with the controller and the first plurality of electrodes is configured to apply a first electrical pulse stimulation protocol configured to stimulate a first target muscle group of the user upon receipt of signals from the controller (para 0162, 0165-0166); and a second plurality of electrodes secured on the interior surface of the webbing (gluteal stimulating electrodes 590), wherein the second plurality of electrodes are in electronic communication with the controller and the second plurality of electrodes is configured to apply a second electrical pulse stimulation protocol configured to stimulate a second target muscle group of the user upon receipt of signals from the controller (para 0162, 0165-0166): monitoring COG data generated by the one or more sensors via the controller (para 0162).
Coleman does not disclose determining, via the controller, whether the COG data satisfies at least one threshold COG offset value of a plurality of COG offset values; responsive to determining that the COG data satisfies at least one threshold COG offset value, identifying a first pulse stimulation protocol for a first plurality of electrodes of the wearable device and a second pulse stimulation protocol for a second plurality of electrodes of the wearable device, wherein (a) the first pulse stimulation protocol is defined within a baseline COG profile and is configured to stimulate a first set of target muscles of the user's body, and (b) the second pulse stimulation protocol is defined within the baseline COG profile and is configured to stimulate a second set of target muscles of the user's body and (c) the controller is configured to modify the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol based at least in part on a muscle condition of the user; and responsive to identifying the first pulse stimulation protocol and the second pulse stimulation protocol, causing (a) the first plurality of electrodes to provide a first electrical pulse corresponding to the first modified pulse stimulation protocol, and (b) the second plurality of electrodes to provide a second electrical pulse corresponding to the second modified pulse stimulation protocol.
However, Kong teaches determining, via the controller (para 0137-0140), whether the COG data satisfies at least one threshold COG offset value of a plurality of COG offset values (para 0048: adjustment noted to be in response to monitoring addressed above); responsive to determining that the COG data satisfies at least one threshold COG offset value, identifying a first pulse stimulation protocol for a first plurality of electrodes of the wearable device and a second pulse stimulation protocol for a second plurality of electrodes of the wearable device (para 0137-0140; it is noted that multiple TENS devices may be used in para 0036), wherein (a) the first pulse stimulation protocol is defined within a baseline COG profile and is configured to stimulate a first set of target muscles of the user's body (para 0137-0140: specifically para 00140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations), and (b) the second pulse stimulation protocol is defined within the baseline COG profile and is configured to stimulate a second set of target muscles of the user's body (para 0137-0140: specifically para 00140 notes position of TENS device plays a role in determining stimulation and para 0036 discloses multiple devices placed in varying locations), and (c) the controller is configured to modify the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol based at least in part on a muscle condition of the user (para 0117, 0137-0140); and responsive to identifying the first pulse stimulation protocol and the second pulse stimulation protocol (para 0117), causing (a) the first plurality of electrodes to provide a first electrical pulse corresponding to the first modified pulse stimulation protocol (para 0141-0155), and (b) the second plurality of electrodes to provide a second electrical pulse corresponding to the second modified pulse stimulation protocol (para 0141-0155).
Regarding claim 11, Coleman further teaches a third plurality of electrodes secured on the interior surface of the webbing (para 0161: electrodes for stimulating lower back muscle groups), wherein the third plurality of electrodes are in electronic communication with the controller and the third plurality of electrodes are configured to apply a third electrical pulse stimulation protocol configured to stimulate a third target muscle group of the user upon receipt of signals from the controller (para 0162, 0165-0166).
Regarding claim 12, Coleman discloses wherein the controller is in electronic communication with a management computing entity storing baseline COG profiles for each of a plurality of users (para 0176).
Coleman does not disclose wherein the controller is configured to: receive a baseline COG profile for the user wearing the wearable device, wherein the baseline COG profile defines at least one threshold COG offset value; compare, in real-time, the COG data indicative of the user's balance with the at least one threshold COG offset value of the baseline COG profile for the user; and upon determining that the COG data indicative of the user's balance satisfies the at least one threshold COG offset value, provide a signal to the first plurality of electrodes and the second plurality of electrodes to apply the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol.
However, Kong teaches wherein the controller (Fig 4: processor 515 and controller 452) is configured to: receive a baseline COG profile for the user wearing the wearable device (see e.g., device orientation determination is described in para 0065-0071, however, each monitored movement [gait analysis, balance monitoring, vertical alignment compensation] each assess baseline measurements to monitor movement as well), wherein the baseline COG profile defines at least one threshold COG offset value (para 0067-0068, 0075, 0083); compare, in real-time (para 0137-0140), the COG data indicative of the user's balance with the at least one threshold COG offset value of the baseline COG profile for the user (para 0112-0122); and upon determining that the COG data indicative of the user's balance satisfies the at least one threshold COG offset value (para 0048: adjustment noted to be in response to monitoring addressed above), provide a signal to the first plurality of electrodes and the second plurality of electrodes to apply the first electrical pulse stimulation protocol and the second electrical pulse stimulation protocol (para 0141-0155).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the controller of Coleman with a threshold assessment method, as taught by Kong, for purpose of reducing pain and minimize the interference of pain in one or more aspects of quality of life (para 0012).
Regarding claim 13, Coleman, as previously modified, further teaches wherein the controller is further configured to generate at least a portion of the baseline COG profile by monitoring the COG data generated by the one or more sensors to identify one or more centers-of-gravity for the user and to establish the at least one threshold COG offset value (para 0162-0163).
Regarding claim 14, Coleman, as previously modified, further teaches wherein the controller is further configured to: monitor the COG data generated by the one or more sensors after applying the signal to the first plurality of electrodes and the second plurality of electrodes; and update the baseline COG profile to define electrical pulse characteristics to be associated with the at least one threshold COG offset value (para 0162-0163).
Regarding claim 15, Coleman further teaches identifying a user wearing the wearable device based at least in part on data received from a user computing entity in wireless communication with the wearable device (para 0165).
Regarding claim 16, Coleman further teaches selecting at least one electrical pulse stimulation protocol from a plurality of electrical pulse stimulation protocols based at least in part on a determination of a threshold COG offset value satisfied by the COG data (para 0179).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792